DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 02/04/2022 have been fully considered but are either not persuasive or moot in view of the new grounds of rejection as detailed below as necessitated by the claim amendments.  Specifically, Applicant’s amended claim 1 overcomes previous anticipation rejections but moot in view of the obviousness rejections as detailed below.  Applicant argues on page 9 that claims 18 and 22 are allowable for similar reasons to claim 1, but claim 22 does not incorporate the amended language of claim 1 and therefore the rejection of claim 22 as being anticipated by Then or Okamoto is maintained as well as the previously presented associated dependent claims.
Amended claim 1 newly recites “wherein the substrate is a heterogeneous substrate” wherein the term “heterogeneous” in the art generally refers to an interface between dissimilar semiconductors.  To clarify, the substrate itself is not necessarily heterogenous, but rather a dissimilar semiconductor formed on the substrate makes the substrate heterogeneous.  Applicant argues on page 8 that previously relied upon U.S. Patent Application Publication Number 2014/0209893 A1 to Okamoto et al. “Okamoto” provides the device on the m-plane (1-100) GaN substrate which is not a heterogeneous substrate in view of the electron transit layer 21 (GaN).  However this argument is not persuasive since although Okamoto labels substrate 10 in the figure as “m-PLANE GaN” the disclosure of Okamoto states in part in paragraph [0049]:
[0049] The case has been described in which as the substrate 10, an m-plane GaN substrate having an m-plane surface is used. However, as the substrate 10, for example, there may also be used a substrate having an m-plane surface or a substrate having an a-plane surface which is a non-polar surface as is the m-plane surface. In particular, for example, an m-plane AlN substrate, an m-plane SIC substrate, a .gamma.-LiAlO.sub.2 (100) substrate, an m-plane ZnO substrate, an m-plane sapphire substrate, an a-plane sapphire substrate having a patterned surface, and a Si (112) substrate having a patterned surface may be used. In addition, for example, an a-plane GaN substrate, an a-plane AlN substrate, an a-plane ZnO substrate, an a-plane SIC substrate, an r-plane sapphire substrate, and a LiGaO.sub.2 (010) substrate may also be used.

and Okamoto further teaches in paragraph [0051]:
[0051] In addition, the substrate 10 may be, for example, a silicon substrate having a surface on which an m-plane film, an a-plane film, or the like is formed. In particular, there may be used a substrate having a surface on which a film of m-plane AlN, m-plane SiC, .gamma.-LiAlO.sub.2 (100), m-plane ZnO, m-plane sapphire, a-plane sapphire having a patterned surface, Si (112) having a patterned surface, or the like is formed. In addition, there may be used a substrate having a surface on which a film of a-plane GaN, a-plane AlN, a-plane ZnO, a-plane SiC, r-plane sapphire, LiGaO.sub.2 (010), or the like is formed. Hence, the substrate 10 may be a substrate having a surface which is a so-called template for crystal growth of m-plane GaN, a-plane GaN, or the like.

Since Okamoto teaches a variety of non-GaN materials for the substrate, Applicant’s argument that Okamoto does not teach a heterogeneous substrate is not persuasive.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 has been amended to remove “two dimensional electron gas” and “two dimensional hole gas” such that claim 22 recites in part “at least one a 2DEG region and a 2DHG region”.  Amended claim 22 is objected to since it recites acronyms (“2DEG”, “2DHG”) without specifying that the acronyms mean and although terms like 2DEG and 2DHG are often known by practitioners in the art and spelled out in other claims, they are not universally known by practitioners in the art and not spelled out within claim 22.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5,7-9,12-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites in part “wherein at least one of a vertical two-dimensional carrier gas” which is indefinite since the phrase “at least one of a” must include a list of at least two items, e.g. “at least one of silicon, germanium”.  For purposes of examination, the language “at least one of a vertical two-dimensional carrier gas” is interpreted as “at least one vertical two-dimensional carrier gas” as removing “of” renders the claim definite.  Claims 2-5,7-9,12-17 are rejected insofar as they depend upon and inherit the indefinite language of claim 1.
Claim 13 recites “further comprising a nucleation layer and a buffer layer” but claim 13 depends on claim 1 and claim 1 has been amended to include “a buffer layer”.  Claim 13 is therefore indefinite for claiming a buffer layer when a buffer layer has already been introduced in amended claim 1, i.e. double-inclusion. It has been held that there is no per se rule that "double inclusion" is improper in a claim. In re Kelly, 305 F.2d 909, 916, 134 USPQ 397, 402 (CCPA 1962) ("Automatic reliance upon a ‘rule against double inclusion’ will lead to as many unreasonable interpretations as will automatic reliance upon a ‘rule allowing double inclusion’. The governing consideration is not double inclusion, but rather is what is a reasonable construction of the language of the claims.").  The facts in each case must be evaluated to determine whether or not the multiple inclusion of one or more elements in a claim gives rise to indefiniteness in that claim. […] On the other hand, where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989) (MPEP 2173.05(o)).  In the present case, it is unclear if the same buffer layer is being claimed twice or whether an additional buffer layer is being claimed.  For purposes of examination, the language “and a buffer layer” from “further comprising a nucleation layer and a buffer layer” is interpreted as being omitted from the claim in order to render the claim definite for purposes of examination and compact prosecution.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22,24,25 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2014/0170998 A1 to Then et al., “Then”.
Regarding claim 22, Then discloses a semiconductor device (e.g. FIG. 4A), comprising:
a column (210, column as viewed in side profile, ¶ [0019]) having a sidewall surface; and
an electrode (gate electrode 250, ¶ [0041]) disposed (indirectly) on the side wall surface (e.g. 210A,210B from FIG. 2A) of the column;
wherein the column includes a [two-dimensional electron gas] 2DEG region (219A/219B, ¶ [0029]) adjacent to (i.e. in proximity to) the sidewall surface.

Regarding claim 24, Then anticipates the semiconductor device according to claim 22, and Then further discloses wherein the column comprises:
a channel layer (217A/217B, ¶ [0027]); and
a channel supply layer (220A/220B, ¶ [0029]-[0032]) at least partially overlaying a sidewall surface of the channel layer.

Regarding claim 25, Then anticipates the semiconductor device according to claim 22, and Then further discloses a substrate (203) having a vertical interface (see Examiner-annotated figure below), wherein the column (210) is formed overlaying the vertical interface of the substrate.

    PNG
    media_image1.png
    563
    668
    media_image1.png
    Greyscale


Claims 22-24,26 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2014/0209893 A1 to Okamoto, “Okamoto”.
Regarding claim 22, Okamoto discloses a semiconductor device, comprising:
a column (protruding portion 220a of 21, column in side profile, ¶ [0081]) having a sidewall surface; and
one or more electrodes (43, 44, ¶ [0081]) disposed on the side wall surface of the column;
wherein the column includes at least one of a two-dimensional electron gas 2DEG region (portion of 21a on right, see Examiner-annotated figure below, ¶ [0082]) and a two-dimensional hole gas 2DHG region (21b, ¶ [0044]) adjacent to the sidewall surface.


    PNG
    media_image2.png
    414
    762
    media_image2.png
    Greyscale


Claims 22 and 25 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2011/0169012 A1 to Hersee et al., “Hersee”.
Regarding claim 22, Hersee discloses a semiconductor device (e.g. FIG. 1), comprising:
a column (GaN nanowire or post, Abstract, ¶ [0023]) having a sidewall surface; and
one or more electrodes (150, ¶ [0031]) disposed on the side wall surface of the column;
wherein the column includes a 2DEG region (190, ¶ [0036]) adjacent to the sidewall surface.

Regarding claim 25, Hersee anticipates the semiconductor device according to claim 21, and Hersee further discloses a substrate (120, ¶ [0031]) having a vertical interface (see Examiner-annotated figure below), wherein the column (GaN nanowire) is formed overlaying the vertical interface of the substrate.

    PNG
    media_image3.png
    552
    657
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,14,15,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0170998 A1 to Then et al., “Then”, in view of U.S. Patent Application Publication Number 2018/0130801 A1 to Rachmady et al., “Rachmady”.
Regarding claim 1 insofar as definite, Then discloses a semiconductor device (e.g. FIG. 4A), comprising:
a substrate (203) having a vertical interface (see Examiner-annotated figure below), wherein the substrate is a heterogeneous substrate (e.g. including both bulk 203 and insulator 241, or heterogeneous since dissimilar material 215A/215B formed thereon);
a channel layer (217A/217B, ¶ [0027]) disposed outside the vertical interface, wherein the channel layer is a GaN-based material (InGaN is GaN based ¶ [0027]);
a channel supply layer (220A/220B, ¶ [0029]-[0032]) disposed outside the channel layer; and 
a buffer layer (210, ¶ [0019]) between the substrate (203) and the channel layer (217A/217B);
wherein a vertical two-dimensional carrier gas (219A/219B, ¶ [0029]) is formed in the channel layer adjacent to an interface between the channel layer and the channel supply layer;

    PNG
    media_image4.png
    674
    793
    media_image4.png
    Greyscale

	Then fails to clearly teach wherein a height of the buffer layer (fin 210) is higher than the height of the vertical interface of the substrate in a vertical direction, since the vertical interface is the same sidewall as the buffer layer (fin 210).
	Rachmady teaches (e.g. FIG. 2A,2B) wherein a substrate includes a vertical interface (141, between 105 and 120, see Examiner-annotated figure below), wherein the height of buffer layer (fins 150/160/161) are higher than the height of the vertical interface. 

    PNG
    media_image5.png
    438
    618
    media_image5.png
    Greyscale

	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Then with the substrate having the vertical interface as taught by Rachmady in order to integrate the III-V based fins on Then together with group IV (i.e. silicon) fins and/or integrate III-V on silicon fins with III-V fin devices (Rachmady Abstract) thereby allowing for greater monolithic integration with existing CMOS processes and devices (Rachmady ¶ [0001],[0002],[0021]-[0027]).

Regarding claim 2, Then in view of Rachmady yields the semiconductor device according to claim 1, and Then further discloses wherein the vertical interface includes a crystalline lattice of a hexagonal symmetry (¶ [0019] “For (110) silicon embodiments, the vertical sidewalls 210A, 210B are (111) surfaces” and (111) silicon inherently has hexagonal symmetry, see e.g. Applicant’s specification page 7 paragraph [048]).

Regarding claim 3, Then in view of Rachmady yields the semiconductor device according to claim 1, and Then further discloses wherein the substrate is a Si substrate, and the vertical interface is a (111) plane of Si (¶ [0019] “For (110) silicon embodiments, the vertical sidewalls 210A, 210B are (111) surfaces.”).

Regarding claim 14, Then in view of Rachmady yields the semiconductor device according to claim 1, and Then further discloses wherein a height of the channel layer (217A/217B) is higher than a height of the substrate (203) in a vertical direction (see Examiner-annotated figure below):

    PNG
    media_image6.png
    680
    793
    media_image6.png
    Greyscale


Regarding claim 15, Then in view of Rachmady yields the semiconductor device according to claim 7, wherein one electrode (gate electrode 250) formed outside of (i.e. not inside of) the channel supply layer (220A/112B) adjacent to the 2DEG region (219A/219B).

Regarding claim 17, Then in view of Rachmady yields the semiconductor device according to claim 1, and Then further discloses wherein a[n] insulating layer (241, ¶ [0022]) is located between the substrate (203) and the channel layer (217A/217B) as well as between the substrate (203) and the channel supply layer (220A/220B).

	Regarding claim 18, Then discloses a method of fabricating a semiconductor device, comprising the steps of:
forming (FIG. 2A) a vertical interface (210, see Examiner-annotated figure above) on a substrate, wherein the substrate is a heterogeneous substrate (e.g. including both bulk 203 and insulator 241, or heterogeneous since dissimilar material 215A/215B formed thereon);
forming a buffer layer (210, ¶ [0019]);
forming a semiconductor channel layer (217A/217B, ¶ [0027]) outside the vertical interface; and
forming a semiconductor channel supply layer (220A/220B, ¶ [0029]-[0032]) outside the channel layer;
wherein a vertical two-dimensional carrier gas (219A/219B, ¶ [0029]) is formed in the semiconductor channel layer adjacent to an interface between the semiconductor channel layer and the semiconductor channel supply layer.
	Then fails to clearly teach wherein the buffer layer (210) is outside the vertical interface, wherein a height of the buffer layer is higher than a height of the vertical interface of the substrate in a vertical direction.
	Rachmady teaches (e.g. FIG. 2A,2B) wherein a substrate includes a vertical interface (141, between 105 and 120, see Examiner-annotated figure below), wherein the height of buffer layer (fins 150/160/161) are higher than the height of the vertical interface. 

    PNG
    media_image5.png
    438
    618
    media_image5.png
    Greyscale

	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Then with the substrate having the vertical interface as taught by Rachmady in order to integrate the III-V based fins on Then together with group IV (i.e. silicon) fins (Rachmady Abstract) thereby allowing for greater monolithic integration with existing CMOS processes and devices (Rachmady ¶ [0001],[0002],[0021]-[0027]).

Regarding claim 19, Then in view of Rachmady yields the method according to claim 18, and Then further discloses forming (FIG. 2A) insulating layers (241, ¶ [0022]) on the substrate (203).

Claims 1,4,5,7-9,16,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0209893 A1 to Okamoto, “Okamoto”, in view of U.S. Patent Application Publication Number 2017/0117398 A1 to Xiao et al., “Xiao”.
Regarding claim 1 insofar as definite, Okamoto discloses a semiconductor device (e.g. FIG. 21C), comprising:
a substrate (10) having a vertical interface (see Examiner-annotated figure below), wherein the substrate is a heterogeneous substrate (i.e. may be formed of a different material than GaN, ¶ [0049],[0051]);
a channel layer (21, ¶ [0043]-[0045]) disposed outside the vertical interface, wherein the channel layer is a GaN-based material;
a channel supply layer (22, ¶ [0043]-[0045]) disposed outside the channel layer; and 
wherein a vertical two-dimensional carrier gas (2DHG 21b, ¶ [0044]) is formed in the channel layer (21) adjacent to (i.e. nearby to) an interface between the channel layer (21) and the channel supply layer (22).

    PNG
    media_image7.png
    610
    1101
    media_image7.png
    Greyscale

	Okamoto fails to clearly teach a buffer layer between the substrate and the channel layer, wherein a height of the buffer layer is higher than the height of the vertical interface of the substrate in a vertical direction.
Xiao teaches (e.g. FIG. 9) forming a buffer layer (200, ¶ [0022],[0023]) on a substrate (and therefore higher than vertical interfaces of the substrate since the buffer is above the substrate).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Okamoto with a buffer layer (e.g. AlN layer) as exemplified by Xiao in order to integrate the high mobility two dimensional carrier gas device having high performance (Xiao ¶ [0027]) on lower cost silicon, sapphire, or silicon carbide (SiC) substrates (Xiao ¶ [0022]).

Regarding claim 4, although Okamoto in view of Xiao yields the semiconductor device according to claim 1, Okamoto fails to show in FIG. 3 wherein the substrate is an Al2O3 sapphire substrate, and the vertical interface is a (0001) plane of Al2O3.
However, Okamoto teaches wherein the substrate may be an m-plane sapphire substrate (¶ [0049]), and one having ordinary skill in the art would recognize that the perpendicular sidewall (see Examiner-annotated figure with claim 1 above) to a sapphire (Al2O3) substrate is inherently a (0001) plane (sapphire has hexagonal symmetry similar to GaN).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Okamoto with an Al2O3 sapphire substrate with the vertical interface (see Examiner-annotated figure with claim 1 above) as taught by Okamoto since Okamoto teaches wherein an a-plane sapphire substrate may be used (¶ [0049]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	 
Regarding claim 5, although Okamoto in view of Xiao yields semiconductor device according to claim 1, Okamoto fails to show in FIG. 3 wherein the substrate is a SiC substrate, and the vertical interface is a (0001) plane or a (000-1) plane of SiC.
However, Okamoto teaches wherein the substrate may be m-plane SiC (¶ [0049]) and one having ordinary skill in the art would recognize that the perpendicular sidewall (see Examiner-annotated figure with claim 1 above) to an m-plane silicon carbide (SiC) substrate is inherently a (0001) plane (SiC has hexagonal symmetry similar to GaN).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Okamoto with a SiC substrate with the vertical interface (see Examiner-annotated figure with claim 1 above) as taught by Okamoto since Okamoto teaches wherein an a-plane SiC substrate may be used (¶ [0049]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Regarding claim 7, Okamoto in view of Xiao yields the semiconductor device according to claim 1, and Okamoto further discloses wherein the channel layer (21) includes a first polar face (right arrow in Examiner-annotated figure above) at a portion of the interface between the channel layer (21) and
the channel supply layer (22), wherein a vertical two- dimensional electron gas 2DEG (portion of 21a indicated by right arrow above, ¶ [0046]) is formed in the channel layer, and the 2DEG is adjacent to the first polar face (polar (0001) GaN face).

Regarding claim 8, Okamoto in view of Xiao yields the semiconductor device according to claim 1, and Okamoto further discloses wherein the channel layer (21) includes a second polar face (N-POLAR (000-1), left side) at a portion of the interface between the channel layer (21) and the channel supply layer (22), wherein a vertical two- dimensional hole gas 2DHG (21b) is formed in the channel layer, and the 2DHG is adjacent to the second polar face.

Regarding claim 9, Okamoto in view of Xiao yields the semiconductor device according to claim 1, and Okamoto further discloses wherein the channel layer includes a first polar face (right side, “Ga-POLAR”) at a first portion of the interface between the channel layer (21) and the channel supply layer (22) and a second polar face (“N-POLAR”) at a second portion (left side) of the interface between
the channel layer (21) and the channel supply layer (22), wherein a 2DEG (portion of 21a) is in the channel layer and adjacent to the first polar face, and the 2DHG (21b) is in the channel layer and adjacent to the second polar face.

Regarding claim 16, Okamoto in view of Xiao yields the semiconductor device according to claim 1, and Okamoto teaches wherein an electrode (44, ¶ [0043]) is formed on the channel supply layer (22) adjacent to (i.e. nearby to) the 2DHG region (21b).

	Regarding claim 18, Okamoto discloses a method of fabricating a semiconductor device, comprising the steps of:
forming a vertical interface (see Examiner-annotated figure with claim 1 above) on a substrate (10), wherein the substrate is a heterogeneous substrate (i.e. may be formed of a different material than GaN, ¶ [0049],[0051]);
forming a semiconductor channel layer (21, ¶ [0043]-[0045]) outside the vertical interface (i.e. laterally to the right of); and
forming a semiconductor channel supply layer (22, ¶ [0043]-[0045]) outside the channel layer;
wherein a vertical two-dimensional carrier gas (21b, ¶ [0044]) is formed in the semiconductor channel layer adjacent to an interface between the semiconductor channel layer (21) and the semiconductor channel supply layer (22).
	Okamoto fails to clearly teach forming a buffer layer outside the vertical interface, wherein a height of the buffer layer is higher than a height of the vertical interface of the substrate in a vertical direction.
Xiao teaches (e.g. FIG. 9) forming a buffer layer (200, ¶ [0022],[0023]) on a substrate (and therefore higher than vertical interfaces of the substrate since the buffer is above the substrate).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Okamoto with a buffer layer (e.g. AlN layer) as exemplified by Xiao in order to integrate the high mobility two dimensional carrier gas device having high performance (Xiao ¶ [0027]) on lower cost silicon, sapphire, or silicon carbide (SiC) substrates (Xiao ¶ [0022]).

Regarding claim 19, Okamoto in view of Xiao yields the method according to claim 17, and Okamoto further discloses forming insulating layers (30 on left and right, ¶ [0057]) on the substrate.

Claims 12,13,21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0209893 A1 to Okamoto, “Okamoto”, in view of U.S. Patent Application Publication Number 2017/0117398 A1 to Xiao et al., “Xiao”, as applied to claims 1 and 18 above, and further in view of U.S. Patent Application Publication Number 2020/0411677 A1 to Then et al., “Then `677”.
Regarding claim 12, although Okamoto in view of Xiao yields the semiconductor device according to claim 1, Okamoto fails to clearly teach a nucleation layer on the vertical interface of the substrate.
	Then `677 teaches (e.g. FIG. 6f) a nucleation layer (portion of layer 150, “epitaxial nucleation layer” ¶ [0031],[0038],[0039],[0041],[0046]) on (i.e. contacting) a vertical interface (i.e. vertical interface with isolation 610).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Okamoto in view of Xiao with an epitaxial nucleation layer as taught by Then `677 in order to achieve desired growth of the proper polarity (Then `677 ¶ [0038],[0039],[0041],[0043],[0046]) and/or achieve epitaxial growth on a different material substrate (¶ [0030],[0031]).

Regarding claim 13, Okamoto in view of Xiao yields the semiconductor device according to claim 1, and Xiao further teaches a buffer layer (as discussed above), 
Okamoto fails to clearly teach a nucleation layer on the vertical interface of the substrate, wherein the buffer layer is located between the nucleation layer and the channel layer.
	Then `677 teaches (e.g. FIG. 6f) a nucleation layer (portion of layer 150, “epitaxial nucleation layer” ¶ [0031],[0038],[0039],[0041],[0046]) on (i.e. contacting) a vertical interface (i.e. vertical interface with isolation 610) below a buffer layer (e.g. active layer stack 120).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Okamoto in view of Xiao with an epitaxial nucleation layer as taught by Then `677 in order to achieve desired growth of the proper polarity (Then `677 ¶ [0038],[0039],[0041],[0043],[0046]) and/or achieve epitaxial growth on a different material substrate (¶ [0030],[0031]).

Regarding claim 21, although Okamoto in view of Xiao yields the method according to claim 18, Okamoto fails to clearly forming a nucleation layer on the vertical interface.
	Then `677 teaches (e.g. FIG. 6f) a nucleation layer (portion of layer 150, “epitaxial nucleation layer” ¶ [0031],[0038],[0039],[0041],[0046]) on (i.e. contacting) a vertical interface (i.e. vertical interface with isolation 610).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Okamoto in view of Xiao with an epitaxial nucleation layer as taught by Then `677 in order to achieve desired growth of the proper polarity (Then `677 ¶ [0038],[0039],[0041],[0043],[0046]) and/or achieve epitaxial growth on a different material substrate (¶ [0030],[0031]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891